Title: To Thomas Jefferson from John Fitzgerald, 3 October 1780
From: Fitzgerald, John
To: Jefferson, Thomas



Sir
Alexandria 3d. Octr. 1780.

I yesterday afternoon received your Excellency’s Letter and immediately waited upon Mr. Adam and delivered him the Letters inclosed. We have this Morning laid off the Goods consisting of 45 ps. [pieces] Oznabriggs 5 ps. Drillings 2 ps. coarse white Linen (there being no white Sheeting but what we judged too fine, as it would come at about £30 ⅌ yard) 2 ps. blue and 2 ps. red Duffells, 6 ps. Strip’d Blanketting, and 1 piece Sup fine white Cloth. Also 30 pair Shoes. There are 18 or 20 ps. of Ravens Duck which I  judged would be a very necessary Article, especially as there is no brown Sheeting. Mr. Adam and I intended forwarding it with the rest, but upon second thoughts have declined it, untill your further Orders, As it is not Specified either in your Letters or Captain Conway’s. Mr. Adam desires me to inform you that there are about 2 doz. Coarse Hose, and some Castile Soap which he thinks may be wanted for the Troops. The Goods will be packed up and sent over to Mr. Roger’s this Afternoon. I will with pleasure attend to any further orders sent by the Waggons and have the honor to be Your Excellys. Mo Obed Hble Servt.,

John Fitzgerald


NB There are three ps. of Grey Bath Coating if wanted, and 8 or 9 ⅌ Check.

